Case 3:20-cv-00659-MMH-JRK Document 43 Filed 02/23/21 Page 1 of 3 PageID 248




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

   JUSTIN HEWERDINE,

                             Plaintiff,

   v.                                              Case No. 3:20-cv-659-MMH-JRK

   ELI LILLY AND COMPANY,

                             Defendant.


                                          ORDER

         THIS CAUSE is before the Court on the Report and Recommendation

   (Dkt. No. 42; Report) entered by the Honorable James R. Klindt, United States

   Magistrate Judge, on February 2, 2021.             In the Report, Judge Klindt

   recommends that Defendant Eli Lilly and Company’s Dispositive Motion to

   Dismiss and Memorandum in Support (Dkt. No. 17) be granted to the extent

   that Plaintiff’s Complaint be dismissed without prejudice. See Report at 15. To

   date, no objections to the Report have been filed, and the time for doing so has

   passed.

         The Court “may accept, reject, or modify, in whole or in part, the findings

   or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no

   specific objections to findings of facts are filed, the district court is not required

   to conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d
Case 3:20-cv-00659-MMH-JRK Document 43 Filed 02/23/21 Page 2 of 3 PageID 249




   776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). However, the district

   court must review legal conclusions de novo. See Cooper-Houston v. S. Ry. Co.,

   37 F.3d 603, 604 (11th Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-

   29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May 14, 2007).

         Upon independent review of the file and for the reasons stated in the

   Magistrate Judge’s Report, the Court will accept and adopt the legal and factual

   conclusions recommended by the Magistrate Judge. Accordingly, it is hereby

         ORDERED:

         1. The Report and Recommendation (Dkt. No. 42) is ADOPTED as the

            opinion of the Court.

         2. Defendant Eli Lilly and Company’s Dispositive Motion to Dismiss and

            Memorandum in Support (Dkt. No. 17) is GRANTED to the extent

            that Plaintiff’s Complaint is DISMISSED without prejudice.

         3. The Clerk of the Court is directed to close the file.

         DONE AND ORDERED at Jacksonville, Florida, this 23rd day of

   February, 2021.




                                            2
Case 3:20-cv-00659-MMH-JRK Document 43 Filed 02/23/21 Page 3 of 3 PageID 250




   ja

   Copies to:

   Counsel of Record




                                         3
